Rosenberry, C. J.-
The demurrer to the complaint raises two questions: (1) When does the lien of a reassessment of taxes made under sec. 75.25, Stats. 1929, or under sec. 70.74, Stats. 1929, attach to the property against which the assessment is levied? (2) Does Outagamie county, a purchaser of the certificate of sale on the reassessment, because it is a county, secure a different or better title than another purchaser at the tax sale ?
The facts briefly are as follows: The plaintiff became the owner by purchase, assignment, and mesne conveyances of a tax title to the premises in question based upon the taxes of 1924, 1925, and 1926, upon which certificates of sale were issued in 1925, 1926, and 1927. In 1930, the county board of Outagamie county declared the sale of 1924 for the taxes of the year 1923 illegal and void and canceled the certificates, and in the year 1930 reassessed and relevied the taxes for the year 1923. The premises were sold for non-payment of taxes and a certificate issued thereon in 1931. Plaintiff’s contention is that the sale of 1931 for the taxes of 1923 *441relates back to the year 1923, and the lien of the tax deed is therefore cut off by the deeds issued to the plaintiff or its predecessors in interest on the taxes subsequently assessed and levied. The defendant concedes that the reassessed tax constitutes a lien on real property as of the time when the tax was originally assessed under the doctrine of relation. Peters v. Myers, 22 Wis. *602; Simmons v. Aldrich, 41 Wis. 241; Flanders v. Merrimack, 48 Wis. 567, 4 N. W. 741; Pier v. Fond du Lac County, 53 Wis. 421, 10 N. W. 686; Evans v. Sharp, 29 Wis. 564, 575; Nelson v. Gunderson, 189 Wis. 139, 207 N. W. 408.
The defendants also concede that a junior or subsequent tax cuts off an earlier tax lien as held in Lybrand v. Haney, 31 Wis. 230, and Patterson v. Cappon, 129 Wis. 439, 109 N. W. 103. The defendants, however, deny that these established rules of law are applicable to a taxing municipality as held in Foster v. Sawyer County, 197 Wis. 218, 221 N. W. 768; Pereles v. Milwaukee, 213 Wis. 232, 251 N. W. 255. An attempt is made to distinguish those cases on the ground that the lien of a tax cannot be removed until the proper governmental unit has collected the amount of the tax under the doctrine announced by this court in Mills v. Charleton, 29 Wis. 400. We are unable to discover anything in Mills v. Charleton which sustains the defendant’s contention in this case. While the tax involved in that case had been set aside by a judgment of a court, it was held that the reassessment of the tax under a new grant of authority is not a reopening of the judgment by which the former assessment was declared invalid. The plaintiff in no way assails the proceedings which resulted in the cancellation of the 1924 certificate, nor does the plaintiff draw in question the validity of the reassessment statutes. The plaintiff merely asserts what has long been the declared law, that the lien of the reassessment when made is the same as the lien of the 1923 tax, had it been properly levied, assessed, and proper proceedings had for the sale of the property. This has been a rule of law in *442this state for over sixty years, and we find nothing in the statute which changes or attempts to change the rule established in Peters v. Myers, supra. While the legislature, by the enactment of sec. 75.32, gave the county, in cases where it holds a certificate on a prior sale, the exclusive right to purchase on subsequent sales, the legislature made no attempt to change the rule of law as to the time when the lien attaches.
Apparently under a somewhat similar statute a different rule obtains in the state of Minnesota. State v. Kipp, 80 Minn. 119, 82 N. W. 1114. If the question were an original one, a persuasive argument might be made in support of the proposition that a reassessment is a new assessment, and the lien attaches as of the date of the last assessment. Considerations in support of that proposition, however, have been from time to time presented to this court and rejected. We see no reason why the established rule of law should not be adhered to and determine the rights of a county as well as those of any other person.
By the Court. — The order appealed from is reversed, and cause remanded with directions to overrule the demurrer to the complaint and for further proceedings according to law.